                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KONINKLIJKE PHILIPS N.V., et al.,                Case No. 18-cv-01885-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTION FOR
                                   9               v.                                       LEAVE TO AMEND INFRINGEMENT
                                                                                            CONTENTIONS
                                  10       ACER INC., et al.,
                                                                                            Re: Dkt. No. 542
                                  11                     Defendants.

                                  12            Pending before the Court is Plaintiffs’ motion for leave to amend their infringement
Northern District of California
 United States District Court




                                  13   contentions. Dkt. No. 5421 (“Mot.”). The Court finds this matter appropriate for disposition
                                  14   without oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the
                                  15   following reasons, the Court GRANTS IN PART and DENIES IN PART the motion.
                                  16       I.   BACKGROUND
                                  17            In December 2015, Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corp. sued
                                  18   defendants Acer Inc. and Acer America Corp. (“Acer”), ASUSTeK Computer Inc. and ASUS
                                  19   Computer International (“ASUS”), HTC Corp and HTC America, Inc. (“HTC”), Visual Land, Inc.
                                  20   (“Visual Land”), Double Power Technology, Inc. (“Double Power”), and YiFang USA, Inc. d/b/a/
                                  21   E-Fun Inc. (“YiFang”), alleging patent infringement involving eleven patents in the District of
                                  22   Delaware. Dkt. No. 1. In November 2016, Microsoft intervened in the actions against Acer,
                                  23   ASUS, Visual Land, Double Power2, and YiFang. Dkt. No. 69. Philips then counterclaimed
                                  24   against Microsoft for infringement of nine of the patents-in-suit. Dkt. No. 86.
                                  25            All cases were transferred to this district on March 27, 2018. Dkt. No. 367. On September
                                  26
                                  27   1
                                        Plaintiffs filed an unredacted version of the motion under seal, located at Docket Number 538-4.
                                       2
                                  28    Double Power and all other defendants in the Double Power action other than Microsoft were
                                       voluntarily dismissed on June 19, 2018.
                                   1   24, 2018, the Court consolidated the actions for all pre-trial purposes. Dkt. No. 487. At the

                                   2   subsequent case management conference on October 2, 2018, the parties discussed conforming the

                                   3   infringement and invalidity contentions originally served in Delaware to the Northern District of

                                   4   California Patent Local Rules. See Dkt. No. 520. The Court directed the parties to submit a

                                   5   proposed schedule including dates in November 2018 to file conformed contentions. Id. On

                                   6   October 31, 2018, the parties stipulated to a briefing schedule for Plaintiffs’ motion for leave to

                                   7   amend their infringement contentions, filed concurrently with Plaintiffs’ currently-pending

                                   8   motion. Dkt. No. 524.

                                   9    II.   LEGAL STANDARD
                                  10          The Patent Local Rules seek to “balance the right to develop new information in discovery

                                  11   with the need for certainty as to the legal theories.” O2 Micro Int’l Ltd. v. Monolithic Power Sys.,

                                  12   Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006). Accordingly, under Patent Local Rule 3-6,
Northern District of California
 United States District Court




                                  13   amendment to infringement contentions “may be made only by order of the Court upon a timely

                                  14   showing of good cause.” In determining whether good cause exists, the Court considers (1)

                                  15   whether the moving party was diligent in moving to amend its contentions and (2) whether the

                                  16   non-moving party would suffer prejudice if leave to amend were granted. Vasudevan Software,

                                  17   Inc. v. Int’l Bus. Machines Corp., No. C09-05897 RS HRL, 2011 WL 940263, at *1 (N.D. Cal.

                                  18   Feb. 18, 2011).

                                  19          “The party seeking to amend its contentions bears the burden of establishing diligence.”

                                  20   Vasudevan Software, Inc., 2011 WL 940263, at *1 (quotations and citations omitted). The moving

                                  21   party must establish diligence in two distinct phases: “(1) diligence in discovering the basis for

                                  22   amendment; and (2) diligence in seeking amendment once the basis for amendment has been

                                  23   discovered.” Positive Techs., Inc. v. Sony Elecs., Inc., No. C 11-2226 SI, 2013 WL 322556, at *2

                                  24   (N.D. Cal. Jan. 28, 2013). However, good cause “does not require perfect diligence.” Fujifilm

                                  25   Corp. v. Motorola Mobility LLC, No. 12-CV-03587-WHO, 2014 WL 491745, at *4 (N.D. Cal.

                                  26   Feb. 5, 2014).

                                  27   III.   DISCUSSION
                                  28          The parties disagree repeatedly, and vehemently, about the basic facts of what happened in
                                                                                         2
                                   1   this case prior to its transfer from Delaware. The Court is surprised to be confronted with these

                                   2   sorts of disputes, and reiterates that it has no interest in perpetual relitigation of the pre-transfer

                                   3   proceedings. The Court’s focus is on bringing this matter to a prompt conclusion, by trial or

                                   4   settlement, going forward.

                                   5          A.     February 2, 2018 Contentions
                                   6           On June 20, 2017, Judge Sleet presided over a hearing in which the parties addressed

                                   7   future amendments to infringement and invalidity contentions. Dkt. No. 535-2. During that

                                   8   hearing, Judge Sleet established the standard under which he would evaluate supplemental

                                   9   contentions made by either party prior to final contentions:

                                  10                   MR. CARLIN: I am understanding that Your Honor has made clear
                                                       that if we are going to take this approach, that each side is going to
                                  11                   supplement their affirmative contentions on the issues they bear the
                                                       burden of proof on, it will not be the final contentions, it is not
                                  12                   binding, except to the extent somebody acts in bad faith.
Northern District of California
 United States District Court




                                                       THE COURT: So ordered.
                                  13

                                  14   Dkt. No. 535-2 at 35:1–7. Later, when counsel for Defendant Acer asked about the difference

                                  15   between bad faith and lack of diligence, the Judge Sleet clarified:

                                  16                   THE COURT: I accepted from the amendment that diligence should
                                                       be a part of the calculus for the Court.
                                  17

                                  18   Id. at 41:17–18. Later in the hearing, the following exchange took place:

                                  19                   I think Your Honor has said we are bound by diligence and we are
                                                       bound by good faith. So I accept that completely. But I want to make
                                  20                   sure that it is a hundred-percent clear that the rules of diligence and
                                                       good faith apply equally to the infringement contentions, the
                                  21                   invalidity contentions, the noninfringement contentions, and the
                                                       validity contentions.
                                  22                   THE COURT: It applies over the dam and under the bridge,
                                                       absolutely.
                                  23

                                  24   Id. at 56:25–57:9. On December 11, 2017, Judge Sleet ordered that final binding infringement

                                  25   contentions be served on or before February 2, 2018. Dkt. No. 303.

                                  26           Defendant contends that the final contentions Plaintiffs served improperly added accused

                                  27

                                  28
                                                                                           3
                                   1   products. Dkt. No. 5593 (“Opp.”) at 1–4. Defendant contends that Plaintiffs were not diligent in

                                   2   adding hundreds of “publicly-known and available” products to the list of accused products prior

                                   3   to serving their final contentions. Id. at 4.

                                   4            At the June 2017 hearing, Judge Sleet clearly set a “bad faith” standard for supplemental

                                   5   amendments. Dkt. No. 535-2 at 35:1–7. Judge Sleet also decided to take into account diligence in

                                   6   his bad faith analysis. Id. at 41:17–18.

                                   7            Defendants do not allege that Plaintiffs have acted in bad faith in their amendments prior to

                                   8   and including their final contentions, and the Court finds no evidence of bad faith in Plaintiffs’

                                   9   amendments up to and including the February 2018 final contentions. Defendants object to these

                                  10   amendments to the extent that Plaintiffs added accused products to the case. Opp. at 4. But

                                  11   Defendants were made aware of the potential scope of the case years prior to Plaintiffs’

                                  12   amendments. Plaintiffs originally requested the model number of each accused product from
Northern District of California
 United States District Court




                                  13   Defendants in an October 2016 interrogatory. See, e.g., Dkt. No. 538-6 ¶ 9 (HTC); Dkt. No. 531 ¶

                                  14   9 (Acer); Mot. at 5–6. To the extent Plaintiffs arguably could have been more diligent in their

                                  15   search for accused products, that lack of diligence does not rise to the level of bad faith.

                                  16   Therefore, the Court finds that the final contentions served on Feb. 2, 2018 prior to the transfer to

                                  17   this district were proper, and evaluates the remaining amendments under the Northern District

                                  18   standard articulated above in Section II.

                                  19            B.    Proposed Amendments
                                  20            Plaintiffs request leave to make the following amendments to their final infringement

                                  21   contentions:
                                                        1. To amend the Pat. L.R. Rule 3-1(b) list of accused products as
                                  22                    follows:
                                  23                           a. For Microsoft, to include four recently released Surface
                                                               products
                                  24                           b. For ASUS and Acer, to provide updated accused products
                                                               lists that have the same level of detail as the sales spreadsheets
                                  25                           that these parties produced between January and June 2018
                                                               and that include all products identified in those sales
                                  26                           spreadsheets or from other sources to the extent not already
                                                               individually listed by name.
                                  27

                                  28   3
                                           Plaintiffs filed an unredacted version of the motion under seal, located at Docket Number 558-2.
                                                                                           4
                                   1                    2. For HTC, Acer and ASUS to amend the Pat. L.R. 3-1(c) claim
                                                        charts to include additional details culled from a large volume of
                                   2                    confidential information (including source code) produced both by
                                                        Defendants and by relevant third parties either very shortly before
                                   3                    Philips served its February ICs in Delaware or in the time since.
                                   4                    3. For HTC, Acer, and ASUS, to modify the description of one Pat.
                                                        L.R. 3-1(c) infringement theory for one of the patents-in-suit (U.S.
                                   5                    Patent No. 7,529,806) in light of source code and deposition
                                                        testimony recently provided by Google, a non-party to this case.
                                   6
                                                        4. For Microsoft, to amend the Pat. L.R. 3-1(c) claim charts to include
                                   7                    what the local rules require and in light of late-produced source code
                                                        and depositions.
                                   8
                                                        5. For Microsoft, to amend the Pat. L.R. 3-1(e) disclosures to include
                                   9                    additional doctrine of equivalents (“DOE”) disclosures that were not
                                                        included in Philips’ Delaware ICs, recognizing that Pat. L.R. 3-1(e)
                                  10                    explicitly requires an identification of the terms Philips contends
                                                        infringe under DOE.
                                  11
                                       Mot. at 1–2.4
                                  12
Northern District of California
 United States District Court




                                                   i.    Recently Released Products
                                  13
                                              Defendants do not object to the inclusion of recently released products. See Opp. at 2.
                                  14
                                       “Courts of the Northern District of California have found good cause for leave to amend when the
                                  15
                                       defendant released new products, so long as the plaintiff acted diligently in seeking leave to
                                  16
                                       amend.” Apple Inc. v. Samsung Elecs. Co., No. CV 12-00630 LHK, 2012 WL 5632618, at *2
                                  17
                                       (N.D. Cal. Nov. 15, 2012). The Court finds that Plaintiffs have shown good cause and GRANTS
                                  18
                                       the unopposed request to amend and add recently released products.
                                  19
                                                  ii.    Amendments Due to Error
                                  20
                                              Plaintiffs seek to amend their infringement contentions as to Microsoft products in order to
                                  21
                                       allege that certain claim limitations in the ’913, ’387, ’064, and ’806 patents are infringed under
                                  22
                                       the doctrine of equivalents. See Mot. at 19–20. Plaintiffs concede that these amendments are
                                  23
                                       requested to correct a “copy/paste error.” Id. At 19 n.19. Defendants contend that Plaintiffs have
                                  24
                                       not demonstrated diligence in finding and correcting this error. Opp. at 16–18.
                                  25
                                              Generally, “[c]arelessness or mere errors . . . are insufficient to establish good cause.” See
                                  26
                                  27   4
                                        Defendants do not address in their papers several categories of proposed amendments. The
                                  28   Court deems any opposition to proposed amendments not addressed in Defendants’ papers to be
                                       waived. See Nev. Dep't of Corr. v. Greene, 648 F.3d 1014, 1020 (9th Cir. 2011).
                                                                                       5
                                   1   Berger v. Rossignol Ski Co., No. C 05-02523 CRB, 2006 WL 1095914, at *5 (N.D. Cal. Apr. 25,

                                   2   2006), aff’d, 214 F. App’x 981 (Fed. Cir. 2007) (citing Johnson v. Mammoth Recreations, 975

                                   3   F.2d 604, 609 (9th Cir.1992)). However, “even if the movant was arguably not diligent, the court

                                   4   may still grant leave to amend. Courts have allowed amendments when the movant made an

                                   5   honest mistake, the request to amend did not appear to be motivated by gamesmanship, or where

                                   6   there was still ample time left in discovery.” Apple v. Samsung, 2012 WL 5632618 at *5. “When

                                   7   the parties are not shifting their theories or acting late in discovery, the Patent Local Rules do not

                                   8   stand for the proposition that a party must inevitably be punished, by loss of a claim, for a genuine

                                   9   mistake at an early stage of litigation which can be remedied without prejudice to any party.”

                                  10   WhatsApp Inc. v. Intercarrier Commc’ns, LLC, No. 13-cv-04272-JST, Dkt. No. 81 (N.D. Cal.

                                  11   Sept. 3, 2014) at 5.

                                  12          Here, Plaintiffs moved to amend and correct their error based on the schedule stipulated by
Northern District of California
 United States District Court




                                  13   the parties after the case was transferred. On March 28, 2018, one day after transfer to this

                                  14   district, Defendants corresponded with Plaintiffs and requested to “pause all proceedings until the

                                  15   new Court can hold a case management conference.” Dkt. No. 544-16. On June 26, 2018, at the

                                  16   first case management conference following transfer, the Court advised Plaintiffs that a motion for

                                  17   leave would need to be filed and approved before Plaintiffs could make substantive changes to

                                  18   their contentions. Dkt. No. 430.

                                  19          Given that Defendants requested a pause in proceedings and eventually stipulated to the

                                  20   filing date for amended contentions, the Court finds that Plaintiffs have demonstrated good cause

                                  21   to amend and correct their doctrine of equivalents arguments with respect to Microsoft.

                                  22              iii.   Additional Accused Products
                                  23          Plaintiffs seek to amend their contentions to add a number of accused products to those

                                  24   identified in their February 2018 final contentions. Defendants contend that information about

                                  25   each of these products and their technical specifications was publicly available for years prior to

                                  26   Plaintiffs’ original complaint. Opp. at 7–11.

                                  27          Plaintiffs contend that some of the public sources of information cited by Defendants are

                                  28   unreliable and/or do not relate to products sold within the United States. Dkt. No. 569 at 5–8.
                                                                                          6
                                   1   However, Plaintiffs have not established that they were unable to identify the products accused in

                                   2   their subsequent amendments without the non-public information produced by Defendants after

                                   3   February 2, 2018. Plaintiffs therefore have not demonstrated diligence in discovering these

                                   4   additional products, and the Court DENIES Plaintiffs’ request for leave to amend with respect to

                                   5   accused products not included in its final infringement contentions.

                                   6               iv.   ’806 Patent Theory
                                   7            Plaintiffs seek to amend their contentions as to the ’806 patent in light of source code and

                                   8   deposition testimony provided by Google on February 15, 2018. See Dkt. No. 538-48 (filed under

                                   9   seal). Defendants contend that Plaintiffs have not demonstrated diligence in amending with

                                  10   respect to these requested amendments because of the amount of time that passed between the

                                  11   February 15 source code production and the currently-pending motion for leave to amend. Opp. at

                                  12   21–23.
Northern District of California
 United States District Court




                                  13            As discussed above in Section III(B)(iii), due to the transfer, Defendants’ request to pause

                                  14   proceedings, and Defendants’ stipulation to the briefing schedule that Plaintiffs have adhered to,

                                  15   the Court finds that Plaintiffs have demonstrated good cause to amend with respect to their ’806

                                  16   patent theories based on source code produced after final contentions were served.

                                  17               v.    Microsoft Source Code Amendments
                                  18            Plaintiffs seek to update their contentions as to Microsoft in light of source code produced

                                  19   by Microsoft in November 2017. See Mot. at 18–19; Dkt. No. 538-50 (correspondence indicating

                                  20   disclosure of source code by November 14, 2017). Plaintiffs note that they were unable to review

                                  21   all of the Microsoft source code prior to the February 2018 deadline for final contentions. See

                                  22   Dkt. No. 569 at 12.

                                  23            Plaintiffs have not established diligence with respect to these requested amendments. To

                                  24   the extent that Plaintiffs were unable to review all Microsoft source code, a request for extension

                                  25   should have been made prior to the deadline for final contentions. The Court therefore DENIES

                                  26   Plaintiffs’ request to amend and update their contentions based on Microsoft source code produced

                                  27   prior to the February 2018 final contentions.

                                  28
                                                                                          7
                                   1   IV.    CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Plaintiffs’ request for leave to amend their

                                   3   infringement contentions with respect to updates based on Microsoft source code produced on or

                                   4   before the February 2, 2018 and with respect to accused products not included in Plaintiffs’ final

                                   5   infringement contentions. The Court otherwise GRANTS Plaintiffs’ request for leave to amend.

                                   6   Any amended contentions must be served within 21 days of the date of this order.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 2/15/2019

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
